
	
		I
		111th CONGRESS
		1st Session
		H. R. 3684
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Investment Act of 1958 to
		  improve the New Markets Venture Capital Program and to establish an Angel
		  Investment Program, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the American Small Business Innovation
			 Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—New Markets Venture Capital Program
					Sec. 101. Expansion of New Markets Venture Capital
				Program.
					Sec. 102. Improved nationwide distribution.
					Sec. 103. Increased investment in small
				manufacturers.
					Sec. 104. Updating definition of low-income geographic
				area.
					Sec. 105. Study on availability of equity capital.
					Sec. 106. Expanding operational assistance to conditionally
				approved companies.
					Sec. 107. Streamlined application for New Markets Venture
				Capital Program.
					Sec. 108. Elimination of matching requirement.
					Sec. 109. Simplified formula for operational assistance
				grants.
					Sec. 110. Authorization of appropriations.
					Title II—Angel Investment Program
					Sec. 201. Establishment of Angel Investment
				Program.
				
			INew
			 Markets Venture Capital Program
			101.Expansion of
			 New Markets Venture Capital Program
				(a)Administration
			 participation requiredSection 353 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689b) is amended by striking under
			 which the Administrator may and inserting under which the
			 Administrator shall.
				(b)Report to
			 CongressNot later than 1 year after the date of the enactment of
			 this Act, the Administrator of the Small Business Administration shall submit
			 to Congress a report evaluating the success of the expansion of the New Markets
			 Venture Capital Program under this section.
				102.Improved
			 nationwide distributionSection 354 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 689c) is amended by adding at the end the
			 following:
				
					(f)Geographic
				expansionFrom among companies submitting applications under
				subsection (b), the Administrator shall consider the selection criteria and
				nationwide distribution under subsection (c) and shall, to the maximum extent
				practicable, approve at least one company from each geographic region of the
				Small Business
				Administration.
					.
			103.Increased
			 investment in small manufacturersSection 354(d)(1) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(d)(1)) is amended—
				(1)by striking
			 Each and inserting the following:
					
						(A)In
				generalExcept as provided in subparagraph (B),
				each
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Small
				manufacturer investment capital requirementsEach conditionally
				approved company engaged primarily in development of and investment in small
				manufacturers shall raise not less than $3,000,000 of private capital or
				binding capital commitments from one or more investors (other than agencies or
				departments of the Federal Government) who meet criteria established by the
				Administrator.
						.
				104.Updating
			 definition of low-income geographic areaSection 351 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 689) is amended—
				(1)by striking
			 paragraphs (2) and (3);
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)Low-income
				geographic areaThe term low-income geographic area
				has the same meaning given the term low-income community in
				section 45D(e) of the Internal Revenue Code of 1986 (26 U.S.C.
				45D(e)).
						;
				and
				(3)by redesignating
			 paragraphs (4) through (8) as paragraphs (3) through (7), respectively.
				105.Study on
			 availability of equity capital
				(a)Study
			 requiredBefore the expiration of the 180-day period that begins
			 on the date of the enactment of this Act, the Chief Counsel for Advocacy of the
			 Small Business Administration shall conduct a study on the availability of
			 equity capital in low-income urban and rural areas.
				(b)ReportNot
			 later than 90 days after the completion of the study under subsection (a), the
			 Administrator of the Small Business Administration shall submit to Congress a
			 report containing the findings of the study required under subsection (a) and
			 any recommendations of the Administrator based on such study.
				106.Expanding
			 operational assistance to conditionally approved companies
				(a)Operational
			 assistance grants to conditionally approved companiesSection 358(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689g(a)) is amended by adding at the end the
			 following:
					
						(6)Grants to
				conditionally approved companies
							(A)In
				generalSubject to subparagraphs (B), (C), and (D), upon the
				request of a company conditionally approved under section 354(c), the
				Administrator shall make a grant to the company under this subsection.
							(B)Repayment by
				companies not approvedIf a company receives a grant under this
				paragraph and does not enter into a participation agreement for final approval,
				the company shall repay the amount of the grant to the Administrator.
							(C)Deduction from
				grant to approved companyIf a company receives a grant under
				this paragraph and receives final approval under section 354(e), the
				Administrator shall deduct the amount of the grant under this paragraph from
				the total grant amount that the company receives for operational
				assistance.
							(D)Amount of
				grantNo company may receive a grant of more than $50,000 under
				this
				paragraph.
							.
				(b)Limitation on
			 time for final approvalSection 354(d) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(d)) is amended in the matter preceding
			 paragraph (1) by striking a period of time, not to exceed 2
			 years, and inserting 2 years.
				(c)Expanded
			 definition of operational assistanceSection 351(4) of the Small Business
			 Investment Act of 1958, as so redesignated by section 104 of this Act, is
			 amended by inserting before the period at the end the following: ,
			 including assistance on how to implement energy efficiency and sustainable
			 practices that reduce the use of non-renewable resources or minimize
			 environmental impact and reduce overall costs and increase health of
			 employees.
				107.Streamlined
			 application for New Markets Venture Capital ProgramNot later than 60 days after the date of the
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall prescribe standard documents for the final New Markets Venture Capital
			 company approval application under section 354(e) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(e)). The Administrator shall assure that
			 the standard documents shall be designed to substantially reduce the cost
			 burden of the application process on the companies involved.
			108.Elimination of
			 matching requirementSection
			 354(d)(2)(A)(i) of the Small Business Investment Act of 1958 (15 U.S.C.
			 689c(d)(2)(A)(i)) is amended—
				(1)in subclause (I)
			 by adding and at the end;
				(2)in subclause (II)
			 by striking and at the end; and
				(3)by striking
			 subclause (III).
				109.Simplified
			 formula for operational assistance grantsSection 358(a)(4)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689g(a)(4)(A)) is amended—
				(1)by striking
			 shall be equal to and all that follows through the period at the
			 end and by inserting shall be equal to the lesser of—;
			 and
				(2)by adding at the
			 end the following:
					
						(i)10
				percent of the resources (in cash or in kind) raised by the company under
				section 354(d)(2); or
						(ii)$1,000,000.
						.
				110.Authorization
			 of appropriationsSection
			 368(a) of the Small Business Investment Act of 1958 (15 U.S.C. 689q(a)) is
			 amended by striking fiscal years 2001 through 2006 and inserting
			 fiscal years 2010 through 2012.
			IIAngel Investment
			 Program
			201.Establishment
			 of Angel Investment ProgramTitle III of the Small Business Investment
			 Act of 1958 (15 U.S.C. 681 et seq.) is amended by adding at the end the
			 following:
				
					DAngel Investment
				Program
						399A.Office of
				Angel Investment
							(a)EstablishmentThere
				is established, in the Small Business Investment Division of the Small Business
				Administration, the Office of Angel Investment.
							(b)DirectorThe
				head of the Office of Angel Investment is the Director of Angel
				Investment.
							(c)DutiesSubject
				to the direction of the Administrator, the Director shall perform the following
				functions:
								(1)Provide support
				for the development of angel investment opportunities for small business
				concerns.
								(2)Administer the
				Angel Investment Program under section 399C.
								(3)Administer the
				Federal Angel Network under section 399D.
								(4)Administer the
				grant program for the development of angel groups under section 399E.
								(5)Perform such other duties consistent with
				this section as the Administrator shall prescribe.
								399B.DefinitionsIn this part:
							(1)The term
				angel group means a group including 10 or more angel investors
				organized for the purpose of making investments in local or regional small
				business concerns that—
								(A)consists primarily
				of angel investors;
								(B)requires angel
				investors to be accredited investors; and
								(C)actively involves
				the angel investors in evaluating and making decisions about making
				investments.
								(2)The term
				angel investor means an individual who—
								(A)qualifies as an
				accredited investor (as that term is defined under section 230.501 of title 17,
				Code of Federal Regulations); and
								(B)provides capital
				to or makes investments in a small business concern.
								(3)The term
				small business concern owned and controlled by veterans has the
				meaning given that term under section 3(q)(3) of the Small Business Act (15
				U.S.C. 632(q)(3)).
							(4)The term
				small business concern owned and controlled by women has the
				meaning given that term under section 8(d)(3)(D) of the Small Business Act (15
				U.S.C. 637(d)(3)(D)).
							(5)The term
				socially and economically disadvantaged small business concern has
				the meaning given that term under section 8(a)(4)(A) of the Small Business Act
				(15 U.S.C. 637(a)(4)(A)).
							399C.Angel
				Investment Program
							(a)In
				generalThe Director of Angel
				Investment shall establish and carry out a program, to be known as the Angel
				Investment Program, to provide financing to approved angel groups for the
				purpose of providing venture capital investment in small business concerns in
				the communities of such groups.
							(b)EligibilityTo
				be eligible to receive financing under this section, an angel group
				shall—
								(1)have demonstrated
				experience making investments in local or regional small business
				concerns;
								(2)have established
				protocols and a due diligence process for determining its investment
				strategy;
								(3)have an
				established code of ethics; and
								(4)submit an
				application to the Director at such time and containing such information and
				assurances as the Director may require.
								(c)Use of
				fundsAn angel group that receives financing under this section
				shall use the amounts received to make investments in small business
				concerns—
								(1)that have been in
				existence for less than 5 years as of the date on which the investment is
				made;
								(2)that have fewer than 75 employees as of the
				date on which the investment is made;
								(3)more than 50 percent of the employees of
				which perform substantially all of their services in the United States as of
				the date on which the investment is made; and
								(4)within the
				geographic area determined by the Director under subsection (e).
								(d)Limitation on
				amountNo angel group receiving financing under this section
				shall receive more than $2,000,000.
							(e)Limitation on
				geographic areaFor each angel group receiving financing under
				this section, the Director shall determine the geographic area in which a small
				business concern must be located to receive an investment from that angel
				group.
							(f)Priority in
				providing financingIn
				providing financing under this section, the Director shall give priority to
				angel groups that invest in small business concerns owned and controlled by
				veterans, small business concerns owned and controlled by women, and socially
				and economically disadvantaged small business concerns.
							(g)Nationwide
				distribution of financingIn providing financing under this
				section, the Director shall, to the extent practicable, provide financing to
				angel groups that are located in a variety of geographic areas.
							(h)Matching
				requirementAs a condition of receiving financing under this
				section, the Director shall require that for each small business concern in
				which the angel group receiving such financing invests, the angel group shall
				invest an amount from a source other than the Federal Government that is equal
				to or greater than the amount of the financing provided under this section that
				the angel group invests in that small business concern.
							(i)Repayment of
				financingAs a condition of
				receiving financing under this section, the Director shall require an angel
				group to repay the Director for any investment on which the angel group makes a
				profit an amount equal to the percentage of the returns that is equal to the
				percentage of the total amount invested by the angel group that consisted of
				financing received under this section.
							(j)Angel Investment
				Fund
								(1)EstablishmentThere
				is established in the Treasury a fund to be known as the Angel Investment
				Fund.
								(2)Deposit of
				certain amountsAmounts collected under subsection (i) shall be
				deposited in such fund.
								(3)Use of
				depositsDeposits in such
				fund shall be available for the purpose of providing financing under this
				section in the amounts specified in annual appropriations Acts without regard
				to fiscal year limitations.
								(k)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section—
								(1)$10,000,000 for fiscal year 2010;
								(2)$20,000,000 for
				fiscal year 2011; and
								(3)$20,000,000 for
				fiscal year 2012.
								399D.Federal Angel
				Network
							(a)In
				generalSubject to the succeeding provisions of this section, the
				Director of Angel Investment shall establish and maintain a searchable
				database, to be known as the Federal Angel Network, to assist small business
				concerns in identifying angel investors.
							(b)Network
				contentsThe Federal Angel Network shall include—
								(1)a list of the
				names and addresses of angel groups and angel investors;
								(2)information about
				the types of investments each angel group or angel investor has made;
				and
								(3)information about
				other public and private resources and registries that provide information
				about angel groups or angel investors.
								(c)Collection of
				information
								(1)In
				generalThe Director shall collect the information to be
				contained in the Federal Angel Network and shall ensure that such information
				is updated regularly.
								(2)Request for
				exclusion of informationThe Director shall not include
				information concerning an angel investor if that investor contacts the Director
				to request that such information be excluded from the Network.
								(d)AvailabilityThe
				Director shall make the Federal Angel Network available on the Internet website
				of the Administration and shall do so in a manner that permits others to
				download, distribute, and use the information contained in the Federal Angel
				Network.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,000,000, to remain available until expended.
							399E.Grant program
				for development of angel groups
							(a)In
				generalThe Director of Angel
				Investment shall establish and carry out a grant program to make grants to
				eligible entities for the development of new or existing angel groups and to
				increase awareness and education about angel investing.
							(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
								(1)a State or unit of
				local government;
								(2)a nonprofit
				organization;
								(3)a State mutual
				benefit corporation;
								(4)a Small Business
				Development Center established pursuant to section 21 of the Small Business Act
				(15 U.S.C. 648); or
								(5)a women’s business
				center established pursuant to section 29 of the Small Business Act (15 U.S.C.
				656).
								(c)Matching
				requirementThe Administrator
				shall require, as a condition of any grant made under this section, that the
				eligible entity receiving the grant provide from resources (in cash or in
				kind), other than those provided by the Administrator or any other Federal
				source, a matching contribution equal to 50 percent of the amount of the
				grant.
							(d)ApplicationTo
				receive a grant under this section, an eligible entity shall submit an
				application that contains—
								(1)a proposal
				describing how the grant would be used; and
								(2)any other
				information or assurances as the Director may require.
								(e)ReportNot
				later than 3 years after the date on which an eligible entity receives a grant
				under this section, such eligible entity shall submit a report to the
				Administrator describing the use of grant funds and evaluating the success of
				the angel group developed using the grant funds.
							(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,500,000, for each of fiscal years 2010 through
				2012.
							.
			
